                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA,                                     CIVIL ACTION
SECRETARY OF LABOR, AND THE
UNITED STATES DEPARTMENT OF
LABOR
               Plaintiffs,
                                                         NO. 09-988

              v.

JOHN J. KORESKO, V, JEANNE
BONNEY, PENN-MONT BENEFIT
SERVICES, INC., KORESKO &
ASSOCIATES, P.C., REGIONAL
EMPLOYERS ASSURANCE LEAGUES
VOLUNTARY EMPLOYEES’
BENEFICIARY ASSOCIATION TRUST,
AND SINGLE EMPLOYER WELFARE
BENEFIT PLAN TRUST
                 Defendants,

              v.

CHARLES PARSONS, PARSONS &
ASSOCIATES CHARTERED WELFARE
BENEFIT PLAN
              Movant.

                                         ORDER

       AND NOW, this 5th day of November, 2018, upon consideration of Intervenors’ Motion

for Approval of Settlement and Brief in Support (ECF Nos. 1701, 1760), the Department of

Labor’s Brief in Support (ECF No. 1765), IT IS ORDERED that the Motion is DENIED.

                                                  BY THE COURT:


                                                  /S/WENDY BEETLESTONE, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
